        Case 1:20-cv-02367-MLB Document 8 Filed 06/26/20 Page 1 of 14




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

IOU CENTRAL, INC.,                           :
 d/b/a IOU FINANCIAL, INC.,                  :
                                             :     Civil Action File No.
      Plaintiff,                             :     1:20-cv-02367-MLB
v.                                           :
                                             :
SHORE APPLIANCE CONNECTION                   :
INC. A/K/A SHORE APPLIANCE                   :     Trial by a Jury of Twelve
AND BEDDING CONNECTION,                      :     Demanded
GARY W. LARMORE, DONNA LYNN                  :
LARMORE, DUANE G. LARMORE,                   :
                                             :
      Defendants.                            :

DEFENDANTS GARY W. LARMORE, DONNA LYNN LARMORE, AND
SHORE APPLIANCE CONNECTION, INC.’S MOTION TO DISMISS, OR
   IN THE ALTERNATIVE, STAY PROCEEDINGS AND BRIEF IN
                   SUPPORT THEREOF

      COME NOW Defendants Gary W. Larmore, Donna Lynn Larmore, and Shore

Appliance Connection, Inc. (“Defendants”), and hereby file this Motion to Dismiss,

or in the alternative, Stay Proceedings, showing this Honorable Court as follows:

             I.     BACKGROUND AND STATEMENT OF FACTS


      The lawsuit currently pending before this Court represents only a fraction of

a multi-state, fraud and embezzlement scheme involving multiple lenders and Duane

G. Larmore (“Duane Larmore”).          The victims of this millions of dollars


                                         1
        Case 1:20-cv-02367-MLB Document 8 Filed 06/26/20 Page 2 of 14




embezzlement scheme are Shore Appliance Connection, Inc., and owners Gary W.

Larmore and Donna Lynn Larmore (“Lynn Larmore”), who are husband and wife.

Gary and Lynn Larmore purchased Shore Appliance Connection, Inc. in 1999, and

have grown the company considerably over the years. Shore Appliance Connection,

Inc. is a corporation duly formed and validly existing under the laws of the State of

Maryland. It is a retail seller of household appliance, bedding, and grilling

equipment.


      Duane Larmore is a son of Gary and Donna Lynn Larmore and was a former

employee of Shore Appliance Connection, Inc. His role was in the financial side of

Shore Appliance Connection, Inc., specifically managing the accounts payable and

receivable of Shore Appliance Connection, Inc., as well as managing financial

software, banking, payroll, and financial reporting. Importantly, Duane Larmore

was not—and is not—an owner or an officer of Shore Appliance Connection, Inc.

However, using his role in the company, Duane Larmore embezzled over a million

dollars from the company from 2016 to 2020.


      In order to conceal his theft, Duane Larmore altered the books and financial

records of Shore Appliance Connection, Inc., and would obtain short term factoring

advances and loans whereby he would factor the receivables of Shore Appliance


                                          2
        Case 1:20-cv-02367-MLB Document 8 Filed 06/26/20 Page 3 of 14




Connection, Inc. for limited times to obtain cash infusions.         These factoring

companies included Power-Up Lending Group, LTD., Biz2 Credit Capital, Next

Wave Capital, among others. With each of these companies, Duane Larmore would

forge signatures of Shore Appliance Connection, Inc. officers to obtain advances and

to authorize Shore Appliance Connection, Inc.’s bank to approve ACH debits for

repayment. In late 2019 and early 2020, Duane Larmore was desperate to replace

Shore Appliance Connection, Inc.’s capital to conceal his theft and embezzlement.

Thus, he began utilizing companies such as BizFund and IOU Central, Inc. (“IOU”)

to obtain cash advances and short-term loans—still illegally claiming to be Gary and

Lynn Larmore.


      The Plaintiff in this suit, IOU, is a short term lender which loans amounts to

businesses with substantial upfront fees such as loan origination fees of ten to eleven

percent (10-11%) and a guaranty fee of approximately twenty-five percent (25%),

both in addition to interest on the loaned amount of eight to ten percent (8-10%).

Repayment is generally made on a daily basis, weekends excluded, by ACH debit

from a business account. On December 30, 2019, just like he had done before, Duane

Larmore pretended to be Gary Larmore and fraudulently submitted a loan

application with IOU. On January 7, 2020, Duane fraudulently entered into a loan

agreement with IOU purportedly on behalf of Shore Appliance Connection, Inc.,
                                          3
        Case 1:20-cv-02367-MLB Document 8 Filed 06/26/20 Page 4 of 14




pursuant to the terms of which IOU loaned Shore Appliance Connection, Inc. One

Hundred and Fifty Thousand Dollars ($150,000.00).


      At all times of the loan application and approval process, Duane Larmore

represented himself to IOU as Gary Larmore. However, Duane always

communicated with his own individualized phone number and email address in all

dealings with IOU—both of which do not match Gary Larmore’s contact

information that is listed throughout Shore Appliance Connection, Inc.’s website.

Moreover, no work number was ever provided by Duane or ever requested by IOU.

Once IOU approved the loan on January 7, 2020, the debt was evidenced by a

promissory note fraudulently signed by Duane as Gary Larmore. Moreover, IOU

required that Gary and Lynn Larmore, as the owners of Shore Appliance Connection,

Inc., each personally guarantee repayment of the loan amount. Duane Larmore then

fraudulently signed the guarantees in the name of Gary W. Larmore and Donna Lynn

Larmore, which was done without their knowledge or authorization.


      In addition to the repayment of the loan, IOU charged Shore Appliance

Connection, Inc. a non-refundable loan origination fee of Sixteen Thousand Five

Hundred Dollars ($16,500.00) which was deducted from the loan proceeds paid to

Shore Appliance Connection, Inc. In addition to that fee, IOU charged Shore


                                        4
        Case 1:20-cv-02367-MLB Document 8 Filed 06/26/20 Page 5 of 14




Appliance Connection, Inc. a non-refundable guaranty fee in the amount of Thirty-

Six Thousand Dollars ($36,000.00) which was not deducted from the loan proceeds

but was to be paid over the one-year life of the loan. Finally, IOU charged interest

on the principal amount of 9.25% per annum. Payment of the loan was evidenced

by a promissory note and payments of amounts due on the loan were to be made by

daily deduction from Shore Appliance Connection, Inc.’s bank account at the

Hebron Savings Bank in Salisbury, Maryland. Duane Larmore signed the name of

Gary Larmore to an authorization for ACH debits from the bank without the

knowledge or consent of Gary Larmore.


      To date, IOU has received a total of $19, 398.70 from Shore Appliance

Connection, Inc.’s accounts pursuant to this fraudulent promissory note. In March

of 2020, Duane Larmore confessed to his embezzlement. Following the confession,

Gary Larmore and his corporate counsel notified IOU that Duane Larmore was an

imposter and that he had forged Gary and Lynn Larmore’s signatures in order to

procure the loan with IOU, thus rendering the loan invalid. In response, IOU

represented to Shore Appliance Connection, Inc., Gary, and Lynn Larmore that its

claims were valid and demanded payment of the same. In order to resolve this

controversy and to determine the validity of this loan, on May 22, 2020, Shore

Appliance Connection, Inc., Gary, and Lynn Larmore filed a declaratory judgment
                                         5
        Case 1:20-cv-02367-MLB Document 8 Filed 06/26/20 Page 6 of 14




action in Maryland. (Circuit Court for Wicomico County – Case No. C-22-CV-20-

000213, attached hereto as Exhibit A).


      In this declaratory judgment action, Shore Appliance Connection, Inc., Gary,

and Lynn Larmore request that the Maryland Court clarify Shore Appliance

Connection, Inc., Gary, and Donna Lynn Larmore’s rights and liabilities to IOU

(among others), decide whether Defendants have any obligation to pay any sums to

IOU, and whether or not the agreements and notes to IOU are voided by the fraud.

Despite being put on notice that the promissory note was fraudulently signed by

Duane Larmore, and despite notice of the declaratory judgment action filed in

Maryland prior to the filing of this lawsuit, IOU still contends that it may recover

against Shore Appliance Connection, Inc., Gary Larmore, and Lynn Larmore and

filed this unnecessary lawsuit with this Court.


      In light of the pending declaratory judgment action—filed before this

lawsuit—that will conclusively determine the validity of promissory note at issue in

this lawsuit, and as Georgia is an improper venue for this action, Defendants

respectfully request that the action before this Court be dismissed, or at least stayed

until the declaratory judgment action is litigated. Continuing both of these actions

simultaneously would be a waste of judicial resources, immensely prejudice


                                          6
        Case 1:20-cv-02367-MLB Document 8 Filed 06/26/20 Page 7 of 14




Defendants with multiple attorney’s fees and costs, and presents an insurmountable

threat of inconsistent rulings.


             II.    ARGUMENT AND CITATION OF AUTHORITY

      A. The Proceedings Before this Court Must be Stayed Until a Decision is
         Reached by the Maryland Court.
      This Court has the inherent authority to stay the proceedings before it. See,

e.g., Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936) (“[t]he power to stay

proceedings is incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.”) The overarching interest in judicial economy heavily

demands a stay be granted when there are two parallel proceedings in separate

jurisdictions. Nelson v. Grooms, 307 F.2d 76 (5th Cir. 1962). In determining which

of the parallel actions to stay, the Eleventh Circuit follows the first to file doctrine,

which provides that in the event of parallel litigation in different courts, the first

court in which jurisdiction attaches should hear the case “in the absence of

compelling circumstances.” Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Haydu,

675 F.2d 1169, 1174 (11th Cir.1982).


      The “first filed action is preferred, even if it is declaratory, unless

consideration of judicial and litigant economy and the just effective disposition of

                                           7
        Case 1:20-cv-02367-MLB Document 8 Filed 06/26/20 Page 8 of 14




disputes requires otherwise.” Serco Servs. Co., L.P. v. Kelley Co., 51 F.3d 1037,

1039 (Fed.Cir.1995). Here, it is undisputed that the declaratory judgment action was

the first filed action, filed in Maryland. See, Exhibit A. In contrast to the action filed

in Maryland on May 22, 2020, the action in this Court filed by IOU was not

submitted until June 3, 2020. See, Plaintiff IOU’s Complaint filed in the Northern

District of Georgia. Thus, the first to file doctrine demands that the Maryland court

retain jurisdiction of this dispute, and that this Court stay the proceedings before it.

Merrill Lynch, 675 F.2d at 1174. If Plaintiff IOU objects to the jurisdiction of

Maryland—the first filed forum—they will carry the burden in this Court of proving

what “compelling circumstances” exist to warrant an exception to this rule. Manuel

v. Convergys Corp., 430 F.3d 1132, 1135 (11th Cir.2005).


      In the instant dispute, there are simply no compelling circumstances that

warrant an exception to the first to file rule. This is not an instance where the

declaratory judgment action and the lawsuit before this Court concern separate

issues without risk of inconsistent judgments. The declaratory judgment action will

result in the Maryland court issuing a binding ruling as to the rights and liabilities of

Defendants and a finding as to the validity of IOU’s fraudulently obtained

promissory note. The validity of the promissory note is the threshold issue before

this Court. If the Maryland court finds that the promissory note is unenforceable
                                            8
        Case 1:20-cv-02367-MLB Document 8 Filed 06/26/20 Page 9 of 14




against Defendants, IOU cannot recover for any of the damages requested in IOU’s

Complaint in this Court. Compelling Defendants to continue to defend the lawsuit

before this Court—when the Maryland court could subsequently determine

Defendants have no underlying obligation to IOU—would be inherently prejudicial.


      Indeed, notwithstanding the controlling first to file rule, the fact pattern in the

case at bar still warrants the declaratory judgment action being decided before the

lawsuit, even if the lawsuit was filed first. The fact pattern where that is most

commonly presented to this Court occurs when there is an issue with insurance

coverage. If a declaratory judgment action is filed after the underlying lawsuit, to

resolve questions of insurance coverage, courts regularly hold that the declaratory

judgment action is the more appropriate mechanism for resolving the threshold

question of whether there is even an obligation of the insurance company. See e.g.,

N.H. Ins. Co. V. Shoney's Inc., 1985 U.S. Dist. LEXIS 16606 (S.D. Ga. Aug. 21,

1985); Richmond v. Ga. Farm Bureau Mut. Ins. Co., 140 Ga. App. 215, 217 (1976).


      Here, the question of the validity of the promissory note is the ultimate

threshold issue.    If the Maryland court determines that Defendants have no

obligations to IOU under the fraudulent promissory note, IOU cannot recover for

any of the relief requested in the lawsuit before this Court. Therefore, in the interest


                                           9
       Case 1:20-cv-02367-MLB Document 8 Filed 06/26/20 Page 10 of 14




of judicial economy, the interests of the parties involved, and as demanded by the

precedent of this Court, the instant proceedings should be stayed until a ruling is

issued by the first filed forum, the Maryland court.

      B. Georgia is an Improper Venue for this Action.

      As detailed above, the Maryland court is in the better position to determine

the validity of the fraudulent promissory note. Beyond being the forum where the

action was first filed, 15 USCS § 1692i demands that this action be brought in

Maryland. In pertinent part, 15 USCS § 1692i(a)(2) sets forth as follows:


      “Any debt collector who brings any legal action on a debt against any
      consumer shall—in the case of an action not [concerning an interest in
      real property], bring such action only in the judicial district or similar
      legal entity—in which such consumer signed the contract sued upon; or
      in which such consumer resides at the commencement of the action.”

Here, Defendants Gary Larmore, Lynn Larmore, and Shore Appliance Connection,

Inc. have done absolutely nothing to avail themselves of Georgia law. The loan at

issue in this case was illegally signed by Duane Larmore and no loan proceeds

benefited Gary Larmore, Lynn Larmore, or Shore Appliance Connection, Inc. All

the defendants named in this case are domiciled and legally reside in the State of

Maryland. Moreover, the loan contract was illegally signed by Duane Larmore

electronically in Maryland, and the ACH debits were made from a Maryland bank,


                                         10
        Case 1:20-cv-02367-MLB Document 8 Filed 06/26/20 Page 11 of 14




thus the underlying events all occurred in the State of Maryland. Pursuant to 15

USCS § 1692i(a)(2), this action can only be properly brought in the Maryland courts,

and the above-styled action must be dismissed.


      In sum, Georgia is an improper venue for this action, and this Court does not

possess the requisite jurisdiction over Defendants Gary Larmore, Lynn Larmore, and

Shore Appliance Connection, Inc. as set forth in 15 USCS § 1692i(a)(2) and 28

USCS § 1391.


                                 III.   CONCLUSION


       For all of the foregoing reasons, Defendants Gary W. Larmore, Donna Lynn

Larmore, and Shore Appliance Connection, Inc. respectfully request that this Court

dismiss, or at the least, stay the above styled action until a decision is reached in the

declaratory judgment action pending in Maryland. Additionally, if the Court deems

it appropriate, Defendants also request that IOU be responsible for the expenses and

attorney’s fees that Defendants have been forced to incur by defending this

improperly brought, and unnecessary lawsuit.

      This 26th day of June, 2020.


                            [ signature on following page ]



                                           11
       Case 1:20-cv-02367-MLB Document 8 Filed 06/26/20 Page 12 of 14




                                           WEATHINGTON, LLC

                                           /s/ Zachary H. Fuller
                                           Paul E. Weathington
                                           Georgia Bar No. 743120
                                           Zachary H. Fuller
                                           Georgia Bar No. 641810

                                           Attorneys for Defendants Gary
                                           Larmore, Donna Lynn Larmore,
                                           and Shore Appliance Connection, Inc.
191 Peachtree Street, NE Suite 3900
Atlanta, GA 30303
Phone: 404-524-1600
Facsimile: 404-524-1610
pweathington@weathington.com
zfuller@weathington.com




                                      12
       Case 1:20-cv-02367-MLB Document 8 Filed 06/26/20 Page 13 of 14




                         CERTIFICATION AS TO FONT

      Counsel certifies that this pleading has been prepared in Times New Roman

font in 14-point type.

      This 26th day of June, 2020.




                                           WEATHINGTON, LLC

                                           /s/ Zachary H. Fuller
                                           Paul E. Weathington
                                           Georgia Bar No. 743120
                                           Zachary H. Fuller
                                           Georgia Bar No. 641810

                                           Attorneys for Defendants Gary
                                           Larmore, Donna Lynn Larmore,
                                           and Shore Appliance Connection, Inc.
191 Peachtree Street, NE Suite 3900
Atlanta, GA 30303
Phone: 404-524-1600
Facsimile: 404-524-1610
pweathington@weathington.com
zfuller@weathington.com




                                      13
       Case 1:20-cv-02367-MLB Document 8 Filed 06/26/20 Page 14 of 14




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day served a copy of the within and foregoing

Motion upon all parties to this matter electronically via CM/ECF and by depositing

a true copy of same in the U.S. Mail, proper postage prepaid, addressed to counsel

of record as follows:

                                Paul G. Wersant
                             3245 Peachtree Parkway
                                  Suite D-245
                             Suwanee, Georgia 30024

             This 26th day of June, 2020.


                                              WEATHINGTON, LLC

                                              /s/ Zachary H. Fuller
                                              Paul E. Weathington
                                              Georgia Bar No. 743120
                                              Zachary H. Fuller
                                              Georgia Bar No. 641810

                                              Attorneys for Defendants Gary
                                              Larmore, Donna Lynn Larmore,
                                              and Shore Appliance Connection, Inc.
191 Peachtree Street, NE Suite 3900
Atlanta, GA 30303
Phone: 404-524-1600
Facsimile: 404-524-1610
pweathington@weathington.com
zfuller@weathington.com



                                         14
